

EXHIBIT 10.22


REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 13, 2010, by
and between SSGI, Inc., a Florida corporation (the “Company”), and Bobby L.
Moore, Jr., an individual resident of the State of Florida (“Seller”).


WHEREAS, the Company and Seller are parties to that certain Stock Purchase
Agreement, dated May 13, 2010 (the “Purchase Agreement”), pursuant to which the
Company purchased from Seller all of the capital stock of B & M Construction
Co., Inc., a Florida corporation, owned by Seller; and


WHEREAS, pursuant to the terms of the Purchase Agreement, the Company is
required to give Seller certain registration rights with respect to the shares
of common stock, par value $0.001 per share, of the Company received by Seller
pursuant to the terms of the Purchase Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:


Section 1.
Incidental Registration.



(a)          If the Company at any time proposes to register any of its
securities under the Securities Act (by reason of registration rights granted to
any Person or otherwise) on any form other than Form S-4 or Form S-8 (or any
similar form then in effect), whether or not for sale for its own account, and
if the registration form proposed to be used may be used for the registration of
Registrable Securities, the Company will in each such case give prompt written
notice (and in any event at least 45 days prior written notice prior to
effectiveness of such registration statement) to Seller of its intention to do
so, such notice to specify the securities to be registered, the Proposed Amounts
thereof and the date not less than 30 days thereafter by which the Company must
receive Seller’s written indication of whether he will include his Registrable
Securities in such registration statement and advising Seller of his rights
under this Section 1.  Upon the written request of Seller made on or before the
date specified in such notice (which request shall specify the Registrable
Securities and the Proposed Amounts thereof intended to be disposed of by
Seller), the Company will, to the extent permitted under Section 6, use its
commercially reasonable efforts to cause all such Registrable Securities to be
registered under the Securities Act (with the securities that the Company at the
time proposes to register), to the extent requisite to permit the sale or other
disposition (in accordance with the intended methods thereof as aforesaid) by
Seller of the Registrable Securities to be so registered.


(b)          Notwithstanding anything to the contrary in this Section 1, the
Company shall have the right to discontinue any registration under this Section
1 at any time prior to the effective date of such registration if the
registration of other securities giving rise to such registration under this
Section 1 is discontinued.
 
 
1

--------------------------------------------------------------------------------

 

Section 2.
Registration Procedures.



If and whenever the Company is required by the provisions of this Agreement to
use its commercially reasonable efforts to effect or cause the registration of
any Registrable Securities under the Securities Act as provided in this
Agreement, the Company will, as expeditiously as possible:


(a)          prepare and file with the Commission a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become and remain effective;


(b)          prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
such period not to exceed 18 months (or such shorter period, but not less than
six months, as shall be necessary to complete the distribution of the securities
covered thereby) and to comply with the provisions of the Securities Act with
respect to the sale or other disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by Seller set forth in such registration statement;


(c)          furnish to counsel for Seller and each underwriter of the
securities being sold by Seller, at least 20 days prior to the filing thereof,
such number of copies of such registration statement and of each such amendment
and supplement thereto (in each case including all exhibits), such number of
copies of the prospectus included in such registration statement (including each
preliminary prospectus), in conformity with the requirements of the Securities
Act, and such other documents, as such counsel may reasonably request, in
substantially the form in which they are proposed to be filed with the
Commission, in order to facilitate the public sale or other disposition of the
Registrable Securities owned by Seller;


(d)          use its commercially reasonable efforts to register or qualify such
Registrable Securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as each underwriter of the
securities being sold by Seller (or Seller, in the absence of an underwriter)
shall reasonably request, and do any and all other acts and things which may be
necessary or advisable to enable Seller and his underwriter, if any, to
consummate the disposition in such jurisdictions of such Registrable Securities
owned by Seller, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction where, but for the requirements of this clause (d), it would not be
obligated to be so qualified, or to subject itself to taxation in any such
jurisdiction;


(e)          use its commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable Seller to consummate the disposition of such Registrable Securities;
 
 
2

--------------------------------------------------------------------------------

 

(f)          notify Seller, at any time when a prospectus relating to such
registration statement is required to be delivered under the Securities Act, of
the Company’s becoming aware that the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and promptly prepare and furnish to Seller and each underwriter a
reasonable number of copies of a prospectus supplement or amendment so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;


(g)         otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first day of the Company’s first calendar quarter after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
adopted pursuant to the Securities Act;


(h)         provide a transfer agent and registrar for all such Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;


(i)          enter into such agreements (including an underwriting agreement in
customary form) and take such other actions as Seller shall reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities;


(j)          make available for inspection by Seller, by any underwriter
participating in any disposition to be effected pursuant to such registration
statement and by any attorney, accountant or other agent retained by Seller or
any such underwriter, all pertinent financial and other records, pertinent
corporate documents and properties of the Company and cause all of the Company’s
officers, directors, employees and the independent public accountants who have
certified its financial statements to supply all information reasonably
requested by Seller, underwriter, attorney, accountant or agent in connection
with such registration statement;


(k)         permit Seller to (i) participate in the preparation of such
registration or comparable statement, (ii) require the insertion therein of
material, furnished to the Company in writing, which in the reasonable judgment
of Seller should be included, and (iii) receive such documents and make such
requests as Seller is entitled to under this Section 2; and


(l)          in the case of an underwritten offering, enable the Registrable
Securities to be in such denominations and registered in such names as the
underwriters may request at least five business days prior to the sale of the
Registrable Securities.
 
 
3

--------------------------------------------------------------------------------

 

Seller shall be deemed to have agreed by acquisition of such Registrable
Securities that, upon receipt of any notice from the Company of the happening of
any event of the kind described in subdivision (f) above, Seller will forthwith
discontinue his disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until his receipt of
the copies of the supplemented or amended prospectus contemplated by said
subdivision and, if so directed by the Company, will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in his
possession of the prospectus covering such Registrable Securities current at the
time of receipt of such notice.  In the event the Company shall give any such
notice, the period mentioned in subdivision (b) above shall be extended by the
number of days during the period from and including the date of the giving of
such notice to and including the date when Seller shall have received the copies
of the supplemented or amended prospectus contemplated by subdivision (f) above.


Seller shall furnish to the Company in writing such information and documents
regarding Seller and the distribution of such Registrable Securities as may be
required to be disclosed in the registration statement in question by the rules
and regulations under the Securities Act or under any other applicable
securities or blue sky laws of the jurisdictions referred to in Section 2(d)
hereof.


If any such registration or comparable statement refers to Seller by name or
otherwise as the holder of any securities of the Company then (whether or not
Seller is a selling shareholder) Seller shall have the right to require (i) the
insertion therein of language, in form and substance reasonably satisfactory to
Seller and presented to the Company in writing, to the effect that the holding
by Seller of such securities is not to be construed as a recommendation by
Seller of the investment quality of the Company’s securities covered thereby and
that such holding does not imply that Seller will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to Seller by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to Seller.


Section 3.
Registration Expenses.



In connection with any registration of Registrable Securities pursuant to
Section 1, the Company will, whether or not any registration pursuant to this
Agreement shall become effective, from time to time promptly upon receipt of
bills or invoices relating thereto, pay all expenses (other than Selling
Expenses, which shall be borne solely by Seller) incident to its performance of
or compliance with this Agreement, including, without limitation, all
registration, filing and FINRA fees, fees and expenses of compliance with
securities or blue sky laws, word processing, duplicating and printing expenses,
messenger and delivery expenses, fees and disbursements of counsel for the
Company and all independent public accountants (including the expenses of any
audit) and other persons retained by the Company, and reasonable fees and
disbursements of one counsel or firm of counsel retained by Seller.
 
 
4

--------------------------------------------------------------------------------

 

Section 4.
Indemnification.



(a)         The Company will, and hereby does, indemnify, to the extent
permitted by law, Seller and each Person, if any, who controls Seller within the
meaning of Section 15 of the Securities Act, against all losses, claims,
damages, liabilities (or proceedings in respect thereof) and expenses (under the
Securities Act or common law or otherwise), joint or several, caused by any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus (and as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages, liabilities (or proceedings in respect thereof) or expenses are caused
by any untrue statement made in reliance on or in conformity with any
information furnished in writing to the Company by Seller expressly for use
therein.  If the offering pursuant to any registration statement provided for
under this Agreement is made through underwriters, no action or failure to act
on the part of such underwriters (whether or not such underwriter is an
Affiliate of Seller) shall affect the Company’s obligations to indemnify Seller
or any other Person pursuant to the preceding sentence.  If the offering
pursuant to any registration statement provided for under this Agreement is made
through underwriters, the Company agrees to enter into an underwriting agreement
in customary form with such underwriters and to indemnify such underwriters,
their officers and directors, if any, and each Person, if any, who controls such
underwriters within the meaning of Section 15 of the Securities Act to the same
extent as hereinbefore provided with respect to the indemnification of Seller;
provided, however, that the Company shall not be required to indemnify any such
underwriter, or any officer or director of such underwriter or any Person who
controls such underwriter within the meaning of Section 15 of the Securities
Act, to the extent that the loss, claim, damage, liability (or proceedings in
respect thereof) or expense for which indemnification is claimed results from
such underwriter’s failure to send or give a copy of the amended or supplemented
final prospectus, at or prior to the written confirmation of the sale of
Registrable Securities, to a Person asserting the existence of an untrue
statement or alleged untrue statement or omission or alleged omission if such
statement or omission was corrected in such amended or supplemented final
prospectus prior to such written confirmation and the underwriter was given
notice of the availability of such amended or supplemented final prospectus.


In connection with any registration statement in which Seller is participating,
Seller will furnish to the Company in writing such information as shall be
reasonably requested by the Company for use in any such registration statement
or prospectus and will indemnify, to the extent permitted by law, the Company,
its officers and directors and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages, liabilities (or proceedings in respect thereof) and expenses
resulting from any untrue statement of a material fact or any omission or
alleged omission of a material fact required to be stated in the registration
statement or prospectus or preliminary prospectus or any amendment thereof or
supplement thereto, or necessary to make the statements therein not misleading,
but only to the extent that such untrue statement is made in reliance on or in
conformity with any information so furnished in writing by Seller expressly for
use therein; provided, however, that Seller’s obligations hereunder shall be
limited to an amount equal to the proceeds to Seller of the Registrable
Securities sold pursuant to such registration statement.
 
 
5

--------------------------------------------------------------------------------

 

Any Person entitled to indemnification under the provisions of this Section 4
shall (i) give prompt notice to the indemnifying party of any claim with respect
to which it seeks indemnification, and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, permit such
indemnifying party to assume the defense of such claim, with counsel reasonably
satisfactory to the indemnified party; and if such defense is so assumed, such
indemnifying party shall not enter into any settlement without the consent of
the indemnified party if such settlement attributes liability to the indemnified
party and such indemnifying party shall not be subject to any liability for any
settlement made without its consent (which shall not be unreasonably withheld,
conditioned or delayed); and any underwriting agreement entered into with
respect to any registration statement provided for under this Agreement shall so
provide.  In the event an indemnifying party shall not be entitled, or elects
not, to assume the defense of a claim, such indemnifying party shall not be
obligated to pay the fees and expenses of more than one counsel or firm of
counsel for all parties indemnified by such indemnifying party in respect of
such claim, unless in the reasonable judgment of any such indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties in respect to such claim.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
Seller or any Person, if any, who controls Seller as aforesaid, and shall
survive the transfer of such securities by Seller.


(b)         If for any reason the foregoing indemnity is unavailable, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other and the relative fault of the indemnifying party and the indemnified
party and any other relevant equitable considerations.  Notwithstanding the
foregoing, (i) Seller shall not be required to contribute any amount in excess
of the amount Seller would have been required to pay to an indemnified party if
the indemnity under subdivision (a) of this Section 4 was available, and (ii) no
underwriter, if any, shall be required to contribute any amount in excess of the
amount by which the total price at which the Registrable Securities underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages which such underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.  The
obligation of any underwriters to contribute pursuant to this Section 4 shall be
several in proportion to their respective underwriting commitments and not
joint.


(c)          An indemnifying party shall make payments of all amounts required
to be made pursuant to the foregoing provisions of this Section 4 to or for the
account of the indemnified party from time to time promptly upon receipt of
bills or invoices relating thereto or when otherwise due and payable.
 
 
6

--------------------------------------------------------------------------------

 

Section 5.
Certain Limitations on Registration Rights.



In the case of a registration under Section 1 of this Agreement, if the Company
or Seller has determined to enter into an underwriting agreement in connection
therewith, all shares constituting Registrable Securities to be included in such
registration shall be subject to such underwriting agreement and no Person may
participate in such registration unless such Person agrees to sell such Person’s
securities on the basis provided in the underwriting arrangements approved by
Seller and completes and/or executes all questionnaires, indemnities,
underwriting agreements and other reasonable documents which must be executed
under the terms of such underwriting arrangements.


Section 6.
Allocation of Securities Included in Registration Statement.



In the case of a registration pursuant to Section 1, if the Company’s managing
underwriter shall advise the Company and Seller in writing that the inclusion in
any registration pursuant to this Agreement of some or all of the Registrable
Securities sought to be registered by Seller creates a substantial risk that the
proceeds or price per unit that will be derived from such registration will be
reduced or that the number of securities to be registered is too large a number
to be reasonably sold, (i) first, the number of Company Securities sought to be
registered shall be included in such registration, and (ii) second, the number
of Registrable Securities sought to be registered by Seller shall be included in
such registration (unless such amount exceeds the maximum amount that such
managing underwriter recommends be registered reduced by the number of shares of
Company Securities to be included in such registration pursuant to clause (i),
in which case the Company shall include in such registration the excess of such
maximum amount over the number of Company Securities to be included pursuant to
clause (i), allocated on the basis of the amount of Registrable Securities
requested to be included therein by Seller).


Section 7.
Limitations on Sale or Distribution of Securities.



If a registration under this Agreement shall be in connection with an
underwritten public offering, Seller shall be deemed to have agreed by
acquisition of such Registrable Securities not to effect any public sale or
distribution, including any sale pursuant to Rule 144 under the Securities Act,
of any Registrable Securities, and to use Seller’s commercially reasonable
efforts not to effect any such public sale or distribution of any other equity
security of the Company or of any security convertible into or exchangeable or
exercisable for any equity security of the Company (other than as part of such
underwritten public offering) within 10 days before or 120 days after the
effective date of such registration statement.


Section 8.
Adjustments Affecting Registrable Securities.



The Company will not effect or permit to occur any combination or subdivision of
shares that would adversely affect the ability of the holder of any Registrable
Securities to include such Registrable Securities in any registration
contemplated by this Agreement or the marketability of such Registrable
Securities in any such registration.  If the underwriter in any offering of
Registrable Securities registered pursuant to this Agreement shall advise the
Company and Seller in writing of the advisability of splitting the shares of
such Registrable Securities in connection with such offering, the Company will
effect such split, that, if under applicable law such split requires any
approval of shareholders of the Company, the Company shall not be required to
effect such split unless such approval shall be obtained (it being understood
that the Company shall use its commercially reasonable efforts to obtain any
such required approval).
 
 
7

--------------------------------------------------------------------------------

 

Section 9.
Rule 144.



If the Company shall have filed a registration statement pursuant to the
requirements of Section 12 of the Exchange Act or a registration statement
pursuant to the requirements of the Securities Act, the Company will timely file
the reports required to be filed by it under the Securities Act or the Exchange
Act (including, without limitation, the reports under Sections 13 and 15(d) of
the Exchange Act referred to in subparagraph (c)(l) of Rule 144 adopted by the
Commission under the Securities Act) and the rules and regulations adopted by
the Commission thereunder (or, if the Company is not required to file such
reports, will, upon the request of Seller, make publicly available other
information), and will take such further action as Seller may reasonably
request, all to the extent required from time to time to enable Seller to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the Commission.  Notwithstanding the foregoing,
Seller acknowledges that the Company did not timely file with the Commission its
Form 10-K for the period ended December 31, 2009.  The Company intends to file
such Form 10-K with the Commission as soon as reasonably practicable.  Upon the
request of Seller, the Company will deliver to Seller a written statement as to
whether it has complied with such requirements.


Section 10.
Nominees for Beneficial Owners.



In the event that Registrable Securities are held by a nominee for Seller,
Seller may, at his option and by written notice to the Company, be treated as
the holder of such Registrable Securities for purposes of any request or other
action by Seller pursuant to this Agreement.


Section 11.
Registration Rights to Others.



If the Company shall at any time hereafter provide to any holder of any
securities of the Company rights with respect to the registration of such
securities under the Securities Act, such rights shall not be in conflict with
or adversely affect any of the rights provided in this Agreement to Seller.


Section 12.
Definitions.



The following terms have the following respective meanings for the purpose of
this Agreement:


Affiliate:  Any Person directly or indirectly controlling or controlled by or
under direct or indirect common control with such Person.  For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
 
8

--------------------------------------------------------------------------------

 

Commission:  The Securities and Exchange Commission or any other governmental
body at the time administering the Securities Act.


Common Stock:  The Company’s authorized Common Stock, $0.001 par value, as
constituted on the date of this Agreement, any stock into which such Common
Stock may thereafter be changed and any stock of the Company of any other class,
which is not preferred as to dividends or assets over any other class of stock
of the Company and which is not subject to redemption, issued to the holder of
shares of such Common Stock upon any reclassification thereof.


Company:  SSGI, Inc., a Florida corporation.


Company Securities:  Any securities proposed to be sold by the Company in the
registration statement referred to.


Exchange Act:  The Securities Exchange Act of 1934, as amended, or any similar
federal statute as at the time in effect, and any reference to a particular
section of such Act shall include a reference to the comparable section, if any,
of any such similar federal statute.


Person:  A corporation, an association, a partnership, a limited liability
company, a joint venture, a trust, an organization, a business, an individual, a
government or political subdivision thereof or a governmental body.


Proposed Amount:  With respect to any class of securities of the Company, the
number of shares or units of such class which the holder thereof shall request
the Company to register or which the Company shall propose to register pursuant
to Section 1.


Registrable Securities:  Any Common Stock issued to Seller under the Purchase
Agreement and held by Seller, and any Common Stock or other equity security
issued or issuable to Seller by way of a stock dividend or stock split with
respect to such Common Stock or in connection with a merger, consolidation or
similar transaction; provided, however, that as to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement, (ii) they
shall have been distributed to the public pursuant to Rule 144 (or any successor
provision) under the Securities Act, or (iii) they shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent disposition of
them shall not require registration or qualification of them under the
Securities Act or any similar state law then in force.
 
 
9

--------------------------------------------------------------------------------

 

Securities Act:  The Securities Act of 1933, as amended, or any similar federal
statute as at the time in effect, and any reference to a particular section of
such Act shall include a reference to the comparable section, if any, of any
such similar federal statute.


Selling Expenses:  All underwriting discounts, selling commissions and stock
transfer taxes applicable to the securities registered by Seller and, except as
set forth in Section 3 hereof, all reasonable fees and disbursements of counsel
for Seller.


Section 13.
Amendments and Waivers.



This Agreement may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of Seller.


Section 14.
Notices.



Notices and other communications under this Agreement shall be in writing and
shall be made by hand delivery, overnight courier, first-class mail, fax or
email, as follows:


(a)         if to Seller to:


Bobby L. Moore, Jr.
4215 S.B. Merrion Road
Lakeland, Florida  33810
Fax: (863) 647-3794
rusty.moore@bmconstruction.com


with a copy to:


Fee & Jeffries, P.A.
1227 N. Franklin Street
Tampa, Florida 33602
Attn:  David M. Jeffries, Esq.
Fax: (813) 229-0046
djeffries@feejeffries.com
 
(b)         if to the Company to:


SSGI, Inc.
8120 Belvedere Road, Suite 4,
West Palm Beach, Florida  33411
Attn:  Larry M. Glasscock
Fax: (561) 202-6216
larry.glasscock@att.net
 
 
10

--------------------------------------------------------------------------------

 

with a copy to:


Block & Garden, LLP
5949 Sherry Lane
Suite 900
Dallas, Texas 75225
Attn: Warren W. Garden, Esq.
Fax: (214) 866-0991
garden@bgvllp.com
 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; 12:00 Noon (Eastern Standard
Time) of the day following delivery to an overnight courier, if delivered by
overnight courier; five business days after being deposited in the mail, postage
prepaid, if mailed; and when receipt acknowledged, if faxed or emailed.  Each
party may change its address for purposes of this Section 14 by proper notice to
the other party.


Section 15.
Specific Performance.



The parties hereto recognize and agree that money damages may be insufficient to
compensate Seller for breaches by the Company of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach.


Section 16.
Severability.



In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of Seller shall be enforceable to
the fullest extent permitted by law.


Section 17.
Miscellaneous.



(a)         This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the respective successors and assigns of the parties hereto,
whether so expressed or not, and, in particular, shall inure to the benefit of
and be enforceable by any holder of Registrable Securities.
 
 
11

--------------------------------------------------------------------------------

 

(b)         This Agreement embodies the entire agreement and understanding
between the Company and Seller with respect to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter hereof.


(c)          THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS
OF THE STATE OF FLORIDA AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF SAID STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WITHIN SAID STATE.  Each of the Company and Seller (i) hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court for
the Southern District of Florida and the courts of the State of Florida located
in Palm Beach County, Florida, for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement, and (ii) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
he or it is not personally subject to the jurisdiction of any such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.


(d)         The headings in this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.


(e)         This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.


[Remainder of page intentionally left blank; signature page to follow.]


 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.


SSGI, INC.
   
By:
/s/ Larry M. Glasscock
 
Larry M. Glasscock, Chief Executive Officer
     
/s/ Bobby L. Moore, Jr.
 
Bobby L. Moore, Jr.

 
 
13

--------------------------------------------------------------------------------

 